Citation Nr: 1724135	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, nephropathy, and onychomycosis.


REPRESENTATION

Veteran represented by:	Kathleen L. Day, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2013, the Board remanded the instant matter for additional development.

The Board notes that, on May 30, 2017, the Veteran's attorney submitted a letter to VA indicating that she was withdrawing her representation of the Veteran.  VA regulations provide that, after the agency of original jurisdiction has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  38 C.F.R. § 20.608(b)(2) (2016).  In the instant case, the Veteran's attorney has not presented good cause for her withdrawal and, therefore, for the sole express purpose of this dismissal of the Veteran's appeal, she remains recognized as the Veteran's representative in the issue noted on the title page of this decision.

The Board also notes that a March 2016 rating decision awarded service connection for peripheral neuropathy of all radicular nerves of the right and left extremities with ratings of 40 percent and 30 percent, respectively, effective November 18, 2015.  In April 2016, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Local System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.



FINDING OF FACT

In a May 16, 2017, submission, prior to the promulgation of a decision in the appeal, the Veteran through his representative withdrew his claim of entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, nephropathy, and onychomycosis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or his or her authorized representative.  38 C.F.R. § 20.204.  However, such request to withdrawal must be explicit and unambiguous.  38 C.F.R. § 20.204; DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

In the present case, the Veteran's representative submitted a supplemental statement of the case notice response in April 2016 in which she marked the election stating "I have no other information or evidence to submit" and drew a line through the language reading "[p]lease return my case to the Board of Veterans' Appeals for further appellate consideration as soon as possible."  

As such correspondence did not explicitly and unambiguously withdraw the Veteran's pending claim, the Board sent the Veteran and his representative a letter in May 2017 requesting clarification as to whether the Veteran wished to withdrawal his appeal for an increased rating claim for diabetes mellitus with erectile dysfunction, nephropathy, and onychomycosis.  Thereafter, on May 16, 2017, the Veteran's representative explicitly indicated that the Veteran wished to withdraw his appeal as to his pending claim.  Therefore, the claim is withdrawn and there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


